Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105566288), and further in view of Hearn et al. (US 20150223517).
Regarding claim 1, Liu teaches a method for providing a nicotine isolate, comprising: 
receiving a solution comprising nicotine derived from green tobacco biomass of a plant of the Nicotiana species (After the tobacco scraps are crushed and alkalized, the nicotine is extracted with a solvent to obtain the nicotine extract [0014]);
converting the nicotine to nicotine sulfate, giving a nicotine sulfate- containing solution (Extracting the nicotine extract obtained in step (1) with sulfuric acid water to obtain nicotine sulfate [0015]); 
concentrating the nicotine sulfate-containing solution to give a nicotine sulfate concentrate (Concentrated nicotine sulfate [0016]); 
adjusting the pH of the nicotine sulfate concentrate to a pH of about 9.5 or greater to convert the nicotine sulfate to nicotine in free base form, providing a basic concentrate (Put concentrated nicotine sulfate in the extraction tank, adjust the pH to 10-12, add solvent for extraction; [0035]); 
extracting the basic concentrate with an organic solvent to partition the nicotine in free base form into the organic solvent, providing a nicotine-containing organic solution (and the volume ratio of the solvent to the concentrated nicotine sulfate is 1/10 to 1/1 to obtain nicotine containing organic solution [0035]); 
distilling the nicotine-containing organic solution to afford a nicotine isolate, wherein the nicotine isolate comprises about 90% or more nicotine by weight (By controlling the temperature and vacuum in the distillation and separation of the long-range rectification column and the bottom of the column, industrial production can obtain a high purity, colorless and transparent, pure odor, and a purity of 99.6% to 99.9%, which can meet the high requirements of biomedical applications. Pure nicotine product [0047]). Liu does not explicitly disclose that nicotine from green tobacco biomass that has not been cured. However Liu further teaches nicotine is mainly extracted from tobacco stems and tobacco leaves discarded from tobacco therefore not establishing that all the nicotine extracted are from cured biomass. Furthermore Hearn discloses processes for deriving components or products from tobacco biomass wherein during the process, at least one component or product, for example nicotine, is extracted [0001]. The biomass may derive from the whole plant or any part thereof, including but not limited to leaves, buds, flowers, stems, stalks, roots, or combinations thereof. The biomass may comprise unmanufactured tobacco, tobacco refuse, air cured tobacco, fire cured tobacco, flue cured tobacco, sun cured tobacco or combinations thereof [0022]. Since Hearn has established that biomass may comprise of both cured and uncured tobacco Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Liu to correspond with that of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). 
Regarding claim 3, Liu teaches treating the solution comprising nicotine with sulfuric acid (Dissolve the nicotine extract in sulfuric acid water with a mass percentage of 8% to 12% [0033]).
Regarding claim 4, Liu teaches the nicotine sulfate-containing solution has a pH of about 2 to about 6 (When the pH of the sulfuric acid water is 3.5 to 5.5, stop the extraction to obtain nicotine sulfate [0033]).
Regarding claim 7, Liu teaches wherein the concentrating in step c) comprises subjecting the nicotine sulfate-containing solution to vacuum evaporation or distillation (Concentrate nicotine sulfate at 70-90°C and a vacuum of 0.01-0.1 MPa to obtain concentrated nicotine sulfate with a concentration of 30%-50% [0034]).
Regarding claim 10, Liu teaches wherein the adjusting in step d) comprises adding a sodium hydroxide solution to the nicotine sulfate concentrate (the alkalizing agent used in the alkalization is selected from one or two of sodium hydroxide, potassium hydroxide, calcium hydroxide, ammonium hydroxide, and calcium oxide. 1%-10% of the mass of tobacco scraps [0037]).
Regarding claim 11, Liu teaches wherein the adjusting in step d) comprises adjusting to a pH of about 12 or greater (add appropriate amount of sodium hydroxide to adjust the pH to 12 and stir [0094]).
Regarding claim 15, Liu teaches wherein there is no intervening processing step between step d) and e) (Put concentrated nicotine sulfate in the extraction tank, adjust the pH to 10-12, add solvent for extraction, and the volume ratio of the solvent to the concentrated nicotine sulfate is 1/10 to 1/1 to obtain nicotine containing organic Solution [0035]).
Regarding claim 14, 17, 20-21, Liu teaches wherein the nicotine-containing organic solution in step e) comprises at least about 40% nicotine by weight, about 98% or more nicotine by weight and about 99% or more nicotine by weight ((By controlling the temperature and vacuum in the distillation and separation of the long-range rectification column and the bottom of the column, industrial production can obtain a high purity, colorless and transparent, pure odor, and a purity of 99.6% to 99.9%, which can meet the high requirements of biomedical applications. Pure nicotine product [0047] and an organic solution of nicotine with a mass concentration greater than 50% [0030]).
Regarding claim 18-19, Liu teaches the distilling of step f) comprises a first stage to remove organic solvent and a second stage to distill and collect the nicotine isolate and wherein the first stage is conducted at elevated temperature and atmospheric pressure and wherein the second stage is conducted under vacuum (extraction tanks are used to extract in acid solution to prepare crude nicotine, which is purified by solvent extraction and vacuum distillation [0005]).
Regarding claim 5, Liu does not explicitly disclose the dry-weight content of the nicotine sulfate containing solution. However, the skilled person would recognize that the process of Liu would be most effective in providing nicotine of high purity in the case that the vast majority of the product present in the nicotine sulfate containing solution is the desired product, i.e. nicotine sulfate and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). Therefore it would be obvious for the skilled person to provide a particularly effective process of Liu by starting with a source of nicotine which, upon extraction with an organic solvent followed by addition of sulfuric acid, leads to a solution comprising in its majority nicotine sulfate. 
Regarding claim 6, Liu teaches the purity of nicotine produced in industry is generally 95% to 98%, of which alkaloid impurities such as dehydroneonicotine, mesmine, nornicotine, cotinine, and other oil-soluble naphthalenes, which have a boiling point similar to nicotine Impurities affect the quality of nicotine and are difficult to use in the field of biomedicine [0006] but does not the nicotine sulfate-containing solution comprises about 3% or less myosmine by dry weight, and about 2% or less nicotine N- oxide by dry weight. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention that the most effective way of using the process of Liu to provide a high purity product would be to proceed using a source of nicotine which, upon extraction with an organic solvent followed by addition of sulfuric acid, leads to a solution comprising a very low level of impurities.
Regarding claim 8, Liu teaches concentrate nicotine sulfate at 70°-90°C and a vacuum of 0.01-0.1 MPa [0034] that high temperatures can lead to degradation of nicotine and but does not explicitly vacuum evaporation at a temperature of about 40oC to about 50oC and at a pressure of about -25 in Hg to -27 in Hg. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to optimize the process that improved purity results could be achieved by carrying out the processes of Liu at lower temperature and lower pressure. Thus the conditions of present claim 8 are obvious ways to improve the process of Liu.
Regarding claim 12, Liu teaches that the pH should be adjusted to 10-12 which converts the nicotine sulfate to nicotine free base but does not explicitly teach adjusting to a pH of about 13. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP § 2144.05I).  One of ordinary skill in the art would recognize from his common general knowledge that this conversion would also take place at pH's higher than 10-12. Therefore it would therefore be obvious to provide an alternative process to that of Liu by adjusting the pH as defined in present claim 12.
Regarding claim 13-14, Liu does not explicitly teach removing solids from the basic concentrate prior to step e) and wherein the removing solids comprises filtering the solids from the basic concentrate. The processes of Liu is directed to the provision of nicotine of high purity. The skilled person would recognize that higher purity would be achieved by removal of more impurities during the process. In the process of Liu the desired product, i.e. the nicotine or nicotine sulfate, is always present in dissolved form. Thus, should solids be present, they could be assumed to be impurities. It would therefore be obvious to the skilled person, wishing to improve upon the process of Liu, to filter out any solids which might appear during the various process steps.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105566288) and Hearn et al. (US 20150223517) as applied to claim 1 above, and further in view of Holton (US 20130078307).
Regarding claim 2 and 16, Liu does not explicitly disclose a byproduct of a method to provide one or more of protein, sugar, salt, organic acids and wherein the organic solvent in step e) comprises cyclohexane. The skilled person would recognize that the same process could be used to recover nicotine from solutions from other sources, on the assumption that nicotine is a major constituent thereof and other organic solvents in which nicotine is readily soluble, which are inert, immiscible with water and have a boiling point similar to said solvent could equally well be used. This is evidence by Holton that discloses a nicotine-containing pharmaceutical composition comprises isolation of nicotine from a plant of the Nicotiana species comprises a step of removing high molecular weight components from a tobacco extract. In certain embodiments, high molecular weight components that are beneficially removed according to the present invention include, but are not limited to, high molecular weight Maillard browning polymers, proteins, polysaccharides, certain pigments, and bacteria [0023]. Exemplary extraction and separation solvents or carriers include water, alcohols (e.g., methanol or ethanol), hydrocarbons (e.g., heptane and hexane), diethyl ether methylene chloride and supercritical carbon dioxide [0022]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to apply the method of Liu to other sources of nicotine, such as those of present claim 2 and 16, in the expectation of success. The skilled person would recognize that other organic solvents in which nicotine is readily soluble, which are inert, immiscible with water and have a boiling point similar to said solvent could equally well be used and experimentation to determine which other solvents could be used as alternatives to the solvents specifically disclosed in Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715